Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 1 of 21 PageID #:478

                                                                               1

  1                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
  2                             EASTERN DIVISION

  3   LIBERTARIAN PARTY OF ILLINOIS   )
      et al.,                         )
  4                                   )
                  Plaintiffs,         )
  5                                   )
                  v.                  )            No. 20 CV 02112
  6                                   )
      GOVERNOR J.B. PRITZKER, et al., )            Chicago, Illinois
  7                                   )            May 15, 2020
                  Defendants.         )            10:33 a.m.
  8
                       TRANSCRIPT OF TELEPHONIC PROCEEDINGS
  9
                    BEFORE THE HONORABLE REBECCA R. PALLMEYER
 10

 11   APPEARANCES TELEPHONICALLY:

 12   For the Plaintiffs:                MR. OLIVER B. HALL
                                         Center for Competitive Democracy
 13                                      P.O. Box 21090
                                         Washington, D.C. 20009
 14                                      (202) 248-9294
                                         oliverhall@competitivedemocracy.org
 15
                                         MR. SCOTT K. SUMMERS
 16                                      P.O. Box 430
                                         Harvard, Illinois 60033
 17                                      (815) 403-8411
                                         scott@scottksummers.com
 18
                                         MR. MARK R. BROWN
 19                                      303 East Broad Street
                                         Columbus, Ohio 43215
 20                                      (614) 236-6590
                                         mbrown@law.capital.edu
 21
      For Plaintiff Kopitke:             LAW OFFICE OF SAMUEL J. CAHNMAN
 22                                      BY: MR. SAMUEL J. CAHNMAN
                                         915 South Second Street
 23                                      Springfield, Illinois 62704
                                         (217) 691-6207
 24                                      samcahnman@yahoo.com

 25
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 2 of 21 PageID #:479

                                                                               2

  1   For Defendants:                    MS. ERIN WALSH
                                         MR. MICHAEL T. DIERKES
  2                                      MS. SARAH H. NEWMAN
                                         Office of the Illinois
  3                                      Attorney General
                                         100 West Randolph Street
  4                                      Suite 1300
                                         Chicago, Illinois 60601
  5                                      (312) 814-6122
                                         ewalsh@atg.state.il.us
  6                                      mdierkes@atg.state.il.us
                                         snewman@atg.state.il.us
  7
      For Defendant Board of             KASPER & NOTTAGE, P.C.
  8   Elections:                         BY: MR. MICHAEL J. KASPER
                                         151 North Franklin Street
  9                                      Suite 2500
                                         Chicago, Illinois 60606
 10                                      (312) 704-3292
                                         mjkasper60@mac.com
 11

 12   Court Reporter:             Judith A. Walsh, CSR, RDR, F/CRR
                                  Official Court Reporter
 13                               219 South Dearborn Street, Room 2118
                                  Chicago, Illinois 60604
 14                               (312) 702-8865
                                  judith_walsh@ilnd.uscourts.gov
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 3 of 21 PageID #:480

                                                                                 3

  1         (Proceedings heard telephonically:)

  2               THE CLERK:     The United States District Court for the

  3   Northern District of Illinois is now in session.                The

  4   Honorable Chief Judge Rebecca R. Pallmeyer presiding.

  5               20 CV 2112, Libertarian Party of Illinois versus

  6   Pritzker.

  7               THE COURT:     Good morning.      This is Judge Pallmeyer.

  8   I know that I have a number of people on the line, so I'm

  9   going to ask that you introduce yourselves in just a moment

 10   and also remind you that when you do talk that you need to

 11   always state your name because we are making a record, and

 12   it's difficult for the court reporter to determine one person

 13   from another.

 14               So we'll begin by, I'm going to begin by asking, why

 15   don't we ask the moving party, the State defendants, to

 16   introduce themselves first.

 17               MR. KASPER:     Michael Kasper, K-a-s-p-e-r, on behalf

 18   of the defendant Board of Elections.

 19               THE COURT:     Good morning, Mr. Kasper.

 20               And other defense counsel?

 21               MS. NEWMAN:     Good morning, your Honor.         Assistant

 22   Attorney General Sarah Newman on behalf of Governor Pritzker.

 23               THE COURT:     Good morning.

 24               MS. WALSH:     Good morning, your Honor.         Erin Walsh,

 25   Assistant Attorney General, also on behalf of Governor
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 4 of 21 PageID #:481

                                                                                    4

  1   Pritzker.

  2               MR. DIERKES:     Good morning, your Honor.          Michael

  3   Dierkes, D-i-e-r-k-e-s, also for the governor.

  4               THE COURT:     Dierkes, D-i-e-r-k-e-s.         All right.

  5   Thank you.

  6               Any other -- anyone else for the defendant?

  7               All right.     And then I know that we have plaintiffs'

  8   counsel and intervenors on the line.            Why don't I ask you to

  9   introduce yourselves beginning with plaintiffs' counsel, and

 10   then we'll ask for the intervenors.

 11               MR. SUMMERS:     Good morning, your Honor.

 12               MR. HALL:     Good morning, your Honor.

 13               MR. SUMMERS:     This is Scott Summers, S-u-m-m-e-r-s,

 14   for the plaintiffs.

 15               THE COURT:     Okay.

 16               MR. HALL:     Good morning, Judge Pallmeyer.          Oliver

 17   Hall for the plaintiffs.

 18               THE COURT:     Mr. Hall, good morning.

 19               And who else for plaintiffs?

 20               MR. BROWN:     Good morning, your Honor.         Mark Brown,

 21   your Honor, also for the plaintiffs.

 22               THE COURT:     All right.     And then for the intervenor?

 23               MR. CAHNMAN:     Your Honor, good morning.          This is Sam

 24   Cahnman, C-a-h-n-m-a-n, for the intervenor.

 25               THE COURT:     Okay.    Anyone else on the line?
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 5 of 21 PageID #:482

                                                                                  5

  1               All right.     Let me tell you that I've reviewed the

  2   motion and the memorandum, and I have reviewed the response

  3   that I received from the defendant -- the plaintiffs and

  4   intervenor.

  5               First, just a procedural point.          I know that the

  6   motion for reconsideration was filed on May 8th.                And a few

  7   days later, my assistant asked me to -- said she received a

  8   call wanting to know when it would be noticed for hearing.

  9   First of all, it's normally counsel that notices things for

 10   hearing but, of course, we're in a very different situation

 11   right now.

 12               The other thing I think you should know is that I've

 13   been monitoring the emergency docket together with the Clerk

 14   of Court, and when matters are filed as emergencies, we see

 15   those, and that's how this case came to me in the first place.

 16   The case is actually assigned to Judge Norgle of our court.

 17   And I'm not sure how frequently he's monitoring his own case

 18   civil docket, but I certainly was not monitoring it.                 So I was

 19   not even aware of the motion for reconsideration immediately

 20   when it was filed, and that's one of the reasons that there

 21   was a delay on my end.

 22               I know one of the arguments has been made by

 23   plaintiffs' counsel is that the motion itself is tardy in the

 24   sense that it was filed a couple of weeks after the Court's

 25   preliminary injunction order actually entered.
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 6 of 21 PageID #:483

                                                                                     6

  1               I understand that the request that's being made here

  2   only addresses two of the elements in the Court's order.                 One

  3   is the filing deadline extension.            I had extended the filing

  4   deadline to August 7th.         And defendants are arguing that

  5   that's just unworkable and ask that it be moved back to July

  6   6th.

  7               And then with respect to the signature requirement,

  8   the defendants are arguing that 10 percent is too close to de

  9   minimus and, in fact, a 25 percent number would be a better

 10   measure of the amount of support that a particular candidate

 11   has.

 12               In opposition to the motion, the plaintiffs have

 13   argued that there's been some, at least some reliance on the

 14   Court's order in that there's been at least a bit of press

 15   coverage and some indication that people who are interested in

 16   getting on the ballot would have relied to some degree on the

 17   order that the Court has entered.            How much reliance there is,

 18   I'm not sure I know apart from the fact that there's been a

 19   little bit of publicity that might lead someone into believing

 20   they had a certain amount of time left and now they have --

 21   they might have less were I to grant the motion.

 22               The defendants have also relied heavily on the Sixth

 23   Circuit's opinion in the Esshaki case which did draw one

 24   dissent.     The Esshaki opinion effectively says that a district

 25   court doesn't really have authority to set terms such as I've
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 7 of 21 PageID #:484

                                                                               7

  1   done and, in fact, the majority said that the most that the

  2   Court could do would be to strike down the current standards

  3   and direct that the State officials themselves come up with a

  4   more workable plan.

  5               My sense -- apart from the fact that it's technically

  6   an unpublished decision and doesn't state the law of this

  7   circuit, my sense is that, as appealing as the Esshaki

  8   majority approach is to the Court, I would always much rather

  9   the relevant officials come up with a resolution.

 10               So appealing as that is, my concern about that is the

 11   uncertainty of it and the fact that for both sides in this

 12   case and the intervenor, a resolution sooner than later has

 13   tremendous value.       To leave the question open and have

 14   everyone uncertain about what's supposed to happen and when, I

 15   think, is perhaps an even worse result for state officials

 16   than one that was imposed by the Court.

 17               But with respect to the two issues that we have, that

 18   is, the filing deadline and the signature requirement, I guess

 19   my sense is that the defendants have made what I think is a

 20   reasonable case for reviewing the issue of the filing

 21   deadline.     There are real difficulties that are imposed by the

 22   publication requirements and the printing requirements that

 23   are established by state law if the extension is going to be

 24   as late as the one that I had imposed, and particularly in

 25   light of the fact that there needs to be some time for
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 8 of 21 PageID #:485

                                                                                   8

  1   challenges to some of those signatures.             I'm not sure how

  2   frequent or difficult it is that those challenges would need

  3   to be resolved.

  4               With respect to the request that instead of a 10

  5   percent requirement, we move that to 25 percent, it seems to

  6   me that either number is somewhat arbitrary.              And I don't know

  7   how much of a difference it makes.            What I do know is that

  8   we're dealing with continued grave difficulty in terms of

  9   person-to-person contact in the state of Illinois.                Public

 10   health officials -- and I realize that there's dissent and

 11   disagreement on the part of at least some people in the

 12   population, but my view is, we live by the rule of law.

 13               And what the governor has said until it's overturned

 14   by some judge is the law and needs to be adhered to in any

 15   ruling I make that would require or expect or anticipate or

 16   even assume that there's going to be a violation of the

 17   governor's direction would, I think, be a grave mistake.                 I

 18   just won't do that.        So I do need to be sensitive to the fact

 19   that the plaintiffs are in a very difficult position with

 20   respect to gathering signatures.

 21               Now, that having been said, some of that has been --

 22   much of that has been very significantly ameliorated, it seems

 23   to me, by a portion of the Court's order that is not under

 24   challenge, and that is the electronic signature requirement.

 25               So I guess I need to know, given that change, why a
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 9 of 21 PageID #:486

                                                                                  9

  1   move back from August 7th to a date in July would be

  2   completely unacceptable to the plaintiffs.              I guess I need to

  3   know that.

  4               MR. HALL:     Your Honor, this is Oliver Hall.

  5               THE COURT:     Yes, Mr. Hall.

  6               MR. HALL:     Thank you.     As we've discussed in prior

  7   hearings, one of the main difficulties is that while

  8   electronic signature gathering is certainly preferable during

  9   a pandemic, it is a brand new procedure.             It's not one that

 10   the plaintiffs had any opportunity to prepare to implement,

 11   much less to notify their potential supporters that they would

 12   be reaching out online effectively by email.              It's a

 13   completely untested procedure.

 14               Even if it works in optimal conditions under these

 15   circumstances, the candidates for U.S. House still face very

 16   high numbers.      They have to collect over 1,000 signatures in

 17   many, if not all, districts and they have to do it all by

 18   email.    That's going to involve 1,000 different emails or more

 19   each with a file attachment that is going to be potentially

 20   very large.      So the logistical difficulties here are

 21   considerable.

 22               And from our own clients' perspective, although

 23   they're very appreciative of the relief that has been granted,

 24   they are not necessarily optimistic that they will be able to

 25   comply with the signature requirements given the new procedure
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 10 of 21 PageID #:487

                                                                                10

  1    that they have to follow and their -- it's just unknowable

  2    whether this is going to work in any kind of significant

  3    numbers.

  4               That said, they have relied on the Court's order, and

  5    they have diligently attempted to comply with it from the day

  6    that it was entered.        That includes, the Libertarian Party has

  7    begun -- I'm not sure if it's complete yet, but they have

  8    begun to work on an online portal where they can gather

  9    electronic signatures that way.

 10               So they really have taken substantial measures to try

 11    to comply with the order, but it's not as though this is a de

 12    minimus requirement.        1,000 signatures by email is going to be

 13    a very heavy lift.       And we're not at all confident that many

 14    or even some candidates will be able to do it.

 15               MR. CAHNMAN:      Your Honor, this is Sam Cahnman for the

 16    intervenor.

 17               And this, while the intervenor very much appreciates

 18    the relief of the electronic signatures, it is not easy, it's

 19    not a piece of cake to get electronic signatures.               And as

 20    Mr. Winger asserted in his -- or pointed out in his affidavit,

 21    even the signature requirement as set forth in this order is

 22    not the lowest in the country.          It's still -- before, we were

 23    the -- we were basically the highest.            With the new signature

 24    requirements, this puts Illinois at about the midrange of

 25    signature requirements among the 50 states.
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 11 of 21 PageID #:488

                                                                                11

  1               And I have encountered candidates seeking to get

  2    these electronic signatures, and they have told me of the

  3    great difficulty.       It's not like you can go door to door or go

  4    to a shopping center or a place where a lot of people gather

  5    and get one signature after another.            You have to send out a

  6    mass email.     And then a lot of people don't read their emails

  7    or they don't -- they see the email and they just don't click

  8    on it.    You can -- and so then you have to follow up with a

  9    phone call.     It's a very tedious process.

 10               And I doubt that very many candidates would be able

 11    to achieve the number of signatures required here if the

 12    deadline was moved back from August 7th.             And Mr. Hall talked

 13    about 1,000 for Congress.         Actually, some of the districts are

 14    1,000 but the highest district, the 6th Congressional district

 15    under your order, candidates still have to acquire almost

 16    1,599 signatures.       That's not a small piece of change.

 17               So I don't think, while the electronic signatures is

 18    the only way to get signatures in the current circumstances,

 19    it's not an easy way to do it.

 20               MR. HALL:     And if I may, your Honor.         It's Oliver

 21    Hall.

 22               Just to make one more point, it's not as though the

 23    plaintiffs have an email list of all potential signers in

 24    their jurisdictions.        So apart from all the other

 25    difficulties, assuming they did have email addresses, is the
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 12 of 21 PageID #:489

                                                                                      12

  1    difficulty of reaching potential supporters in the first place

  2    by email.     They may simply not be able to reach voters who

  3    would otherwise be willing to sign their nomination petitions.

  4                THE COURT:    I guess both concerns relate to both

  5    prongs of the relief that's being requested now:               The deadline

  6    and the percentage issue.         But I think they're more salient

  7    with respect to the percentage issue.            Either it's going to

  8    work or it's not going to work.

  9                It's not easy, nothing about this is easy for either

 10    side in this dispute.        I just want to make that clear.             You

 11    know --

 12                UNIDENTIFIED SPEAKER:       Judge, this is --

 13                THE COURT:    -- I think the plaintiffs have a very,

 14    very difficult burden and I think the defendants do as well

 15    because of the difficulty of getting these materials printed

 16    and also reviewing challenges and doing that in a responsible

 17    way.   That's their responsibility under the law.

 18                And anything further from the defendant?            Let me tell

 19    you what I'm inclined to do here is to move the -- move the

 20    deadline back maybe by a couple of weeks but probably leave

 21    the 10 percent requirement in place because I do think there

 22    are real challenges in getting signatures electronically in

 23    spite of the fact that on the one hand, it seems easy.                   On the

 24    other, I think the plaintiffs are correct that it's not like

 25    going to the mall and as people walk by asking them to do
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 13 of 21 PageID #:490

                                                                                 13

  1    something that's quite easy for them to do and that they may

  2    very well be willing to do versus getting an electronic

  3    message that they may not have any inclination to open and

  4    look at.     So I think there are real difficulties on both

  5    sides.

  6               But I do want to hear from the defendant.              I've heard

  7    from the plaintiff.

  8               MR. CAHNMAN:      Judge, may I?      This is Sam Cahnman.      If

  9    I may make one other brief point.

 10               THE COURT:     Sure.

 11               MR. CAHNMAN:      Under Illinois law, the deadline for

 12    submitting petitions for referendums is August 3rd.                And that,

 13    the same challenge for us that is available to challenge

 14    candidates' petitions is in the law for challenging referendum

 15    petitions.     So this August 3rd date -- or August 7th date is

 16    only, what, four days more than August 3rd.

 17               So these problems that the defendants are claiming

 18    due to August 7th are just not there.            It's already, the law

 19    already provides for filing petitions for referendums almost

 20    as late as August 7th.

 21               THE COURT:     All right.      For the defendant?

 22               MR. KASPER:      Yes.   This is Michael Kasper on behalf

 23    of the Board.      And, your Honor, thank you for entertaining the

 24    motion.

 25               Number one, relating to Mr. Cahnman's position about
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 14 of 21 PageID #:491

                                                                                 14

  1    the August 3rd deadline, the August 3rd deadline applies only

  2    to advisory referenda at the statewide level.              And there

  3    hasn't been one of those in over 20 years, as far as I'm

  4    aware.

  5               And number two, there's never really any litigation

  6    about that because they're simply advisory referenda whereas

  7    there's almost always litigation challenging candidate

  8    eligibility to appear on the ballot.            And that's what's

  9    causing the problem.

 10               The motion -- the reason why we took a little bit of

 11    time to get the motion on file is because the elections in

 12    Illinois are actually run by the local county clerks.                There's

 13    108 different election jurisdictions.            So we had to publish --

 14    work through them, and that's when we really found out that

 15    the current plan was untenable.           In fact, the deadline used to

 16    be that August 3rd deadline for these types of candidates, and

 17    the legislature moved it back ten years ago as I pointed out

 18    in my papers.

 19               And we don't -- as the Board has taken the position

 20    all along that you have to strike a balance between the

 21    interest of the plaintiffs to get candidates' names on the

 22    ballot, but there's also the interest of the voters who are

 23    going to get incomplete or inaccurate ballots mailed to them

 24    if all of the steps that the Board has to take to finalize the

 25    ballot are not completed before they start mailing the ballot.
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 15 of 21 PageID #:492

                                                                                     15

  1               So that's what the Board is trying to balance here.

  2    That's why they filed the motion because even moving the

  3    deadline up a few weeks will help enormously in finalizing

  4    that so that these military and other mail-out ballots will be

  5    accurate and so that voters are actually voting for candidates

  6    whose names are actually going to be on the ballot at the end

  7    of the day.

  8               And so that's the purpose of the motion.             And while

  9    we -- the number-one issue for the Board, as I've been

 10    directed to seek, is some relief on that filing deadline.                I

 11    think that the combination of the extended filing and the

 12    greatly reduced signature requirement will lead to an influx

 13    of candidates and, therefore, an influx of litigation and,

 14    therefore, an influx of delay in getting these ballots

 15    finalized.

 16               As I'm sure you're aware, these ballot challenges are

 17    appealable all the way to the Illinois Supreme Court and, of

 18    course, that takes time.         And so that's what they're trying to

 19    balance here.      And so that was the purpose of the motion.            So

 20    any relief on those two issues, the Board would be

 21    appreciative of.

 22               MR. CAHNMAN:      Judge, if I may, in response,

 23    Mr. Kasper is not correct about advisory referendum petitions

 24    are the only petitions that have an August 3rd deadline.                 In

 25    fact, statewide advisory petition referendum, petitions are
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 16 of 21 PageID #:493

                                                                                     16

  1    due six months, not on August 3rd, but six months before the

  2    election.

  3                The August 3rd date is for both advisory and binding

  4    referendums that can be filed pursuant to Article 7, Sections

  5    4(c) and 11 of the Illinois Constitution.             And they can be

  6    filed in all the election jurisdictions on August 3rd.                   So

  7    the --

  8                THE COURT:    I'm sorry to interrupt but -- I'm sorry

  9    to interrupt.      We want to make sure that you tell us your

 10    name.

 11                MR. CAHNMAN:     Oh, this is Sam Cahnman.         I apologize.

 12                THE COURT:    That's all right.       Go ahead.

 13                MR. CAHNMAN:     So in any event, so there are many,

 14    many different types of petitions that can be filed under

 15    Illinois law, under the Illinois election code on August 3rd

 16    in all the election jurisdictions of the state.               And

 17    objections can be filed to those petitions.

 18                And so the objections to the candidate petitions

 19    filed on August 3rd -- or August 7th, just a few days later,

 20    would be no different than what already has already been going

 21    on in Illinois this year and in all prior general elections.

 22                So we would urge the Court not to move it back, the

 23    deadline back, two weeks.         Perhaps moving it back to the

 24    August 3rd deadline would possibly -- would be acceptable, but

 25    certainly two weeks, I think, would put a lot of people off
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 17 of 21 PageID #:494

                                                                                17

  1    the ballot who otherwise would have made it on the ballot

  2    including my client.

  3               MR. HALL:     Your Honor, this is Oliver Hall, if I may

  4    make a point.

  5               THE COURT:     Sure.

  6               MR. HALL:     To the extent that the defendants are

  7    concerned that the -- that sufficient time needs to be allowed

  8    for objections to candidate petitions, I think it's also

  9    relevant to remember that the signature requirement reduction

 10    itself will ameliorate much of the difficulty of adjudicating

 11    those challenges.

 12               So whereas a candidate for U.S. House might have to

 13    submit more than 10,000 signatures in many districts, that

 14    signature requirement has been reduced and, therefore, the

 15    number of signatures to be verified and the difficulty and

 16    burden of doing that will be correspondingly reduced.

 17               THE COURT:     I'm aware of that.        I think the reduction

 18    in the number of signatures required does, at least to some

 19    extent, limit the number of challenges that there would be.              I

 20    guess one thing I'm uncertain about based on what I just heard

 21    is, is it the case or is it not the case that the ballot is

 22    different in each -- wouldn't the ballot be different in each

 23    of these districts?

 24               MR. CAHNMAN:      That's correct.      Every election

 25    jurisdiction -- Sam Cahnman for the intervenor.
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 18 of 21 PageID #:495

                                                                                18

  1               Every election jurisdiction has a different ballot.

  2    And within those election districts, there are many different

  3    ballots as well based on where a person lives.

  4               THE COURT:     But that distinguishes the situation from

  5    the referendum situation.         We're talking about a referendum

  6    that would be the same on every ballot throughout the state of

  7    Illinois, correct?       Am I right about that?

  8               MR. CAHNMAN:      Well, the same, the objectors -- the

  9    objections and the challenges would be the same.               I mean,

 10    different candidates appear on the ballot in different

 11    election jurisdictions as well.           You have -- what, we have 118

 12    House districts, 59 Senate districts and --

 13               THE COURT:     But I'm looking at the burden on the

 14    State of printing these ballots and getting them out to people

 15    remembering too that, you know, for reasons that we can all

 16    immediately understand, there's going to be a lot more mail

 17    voting, I think, this year than there has been in previous

 18    years.

 19               MR. CAHNMAN:      Yes, but it -- this is Sam Cahnman.

 20    But it's the local election officials that print the ballots

 21    and get them out, not the State.

 22               MR. KASPER:      Your Honor, this is Michael Kasper for

 23    the Board.

 24               That's correct, the local election officials mail out

 25    the ballots, but they can't do that until they're notified by
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 19 of 21 PageID #:496

                                                                                   19

  1    the defendant State Board of Elections what the final form of

  2    the statewide ballot is going to be.            That's -- and so the

  3    problem is that if the mail -- the deadline to mail the ballot

  4    comes before the State Board has finalized it, voters are

  5    going to receive potentially inaccurate ballots.               And that's

  6    what we're trying to prevent.          That's why -- that's why the

  7    late filing deadline is different.

  8                And I won't bore you with the details about the

  9    difference between local referenda which are filed on August

 10    3rd for a smaller jurisdiction like a county or a village or

 11    something like that versus one that's filed for the whole

 12    state.

 13                As Mr. Cahnman pointed out, the deadline for filing a

 14    statewide referendum is six months before the election, which

 15    has long since passed.        And the reason for that is because it

 16    takes time to resolve all the steps that are necessary to

 17    finalize.

 18                THE COURT:    I also think there's at least some

 19    difference between the constitutional significance of names on

 20    a ballot versus the state referendum process.              I don't think

 21    there's any clear right answer here.            I don't think that

 22    there's any clear way to address all of the concerns that have

 23    been generated by this public health emergency but I think

 24    really impinge on both sides significantly.              I just don't

 25    think there's any way to resolve this in a way that's truly
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 20 of 21 PageID #:497

                                                                                 20

  1    fair to both sides.

  2                I will note that the plaintiff believes -- or

  3    plaintiffs believe that the requirements of gathering

  4    signatures are going to be truly onerous, and the defendants

  5    believe that it will be easy enough that there will be too

  6    many names.     Those things can't both be true.

  7                My inclination in the end is to do pretty much what I

  8    suggested at the outset.         I'm going to move the deadline back

  9    just by a couple of weeks to, say, we'll say July 20th and

 10    then leave the 10 percent requirement as it is recognizing,

 11    ladies and gentlemen, I'm no Solomon here.             We don't always

 12    get it exactly right.

 13                I think getting an answer is better than waiting for

 14    the perfect answer, and that's why I'm going to enter an order

 15    today that grants some of the relief that's been requested but

 16    not all of it.      I want to --

 17                MR. CAHNMAN:     Thank you, your Honor.

 18                THE COURT:    -- thank you for your prompt and vigorous

 19    advocacy.     These are hard issues, and they're important

 20    issues.    I'm honored to be in this role.           And I wish I could

 21    do more for both sides.        Thank you.

 22                THE CLERK:    Court is in recess.

 23          (Proceedings recessed at 11:00 a.m.)

 24

 25
Case: 1:20-cv-02112 Document #: 35 Filed: 05/15/20 Page 21 of 21 PageID #:498



  1                              C E R T I F I C A T E

  2              I, Judith A. Walsh, do hereby certify that the

  3    foregoing is a complete, true, and accurate transcript of the

  4    telephonic proceedings had in the above-entitled case before

  5    the Honorable REBECCA R. PALLMEYER, one of the judges of said

  6    court, at Chicago, Illinois, on May 15, 2020.

  7

  8    /s/ Judith A. Walsh, CSR, RDR, F/CRR                           May 15, 2020

  9    Official Court Reporter

 10    United States District Court

 11    Northern District of Illinois

 12    Eastern Division

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
